Herlihy, J.
The plaintiffs appeal from verdicts of no cause of action in an automobile negligence case. A factual situation existed as to whether the driver appellant turned on his directional signal prior to the accident. We find no basis for interfering with the verdict of the jury *520of no cause of action. The respondent testified that he was exceeding the speed limit in the Village of Whitehall and further admitted that he crossed a solid white line and struck the plaintiffs’ car in the rear in the center of the trunk. The respondent argued that the jury had the right to find that the failure to give a directional signal was the sole proximate cause of the accident and that the verdicts were not against the weight of the evidence in both the driver’s and passengers’ actions. A reading of the record defeats the respondent’s contention that the verdicts should be sustained, and giving to him the most favorable aspect of the proof, the weight of the evidence is that both drivers were negligent and contributed to the happening of the accident. Judgments and orders as to appellant Joseph Martueei are affirmed, without costs. Judgments and orders as to plaintiffs Marguerite Martueei and Marguerite and Angela Martueei, infants, reversed, on the law and the facts, and a new trial ordered, with costs to said appellants. Gibson, P. J., Reynolds, Taylor and Hamm, JJ., concur.